                                UNITED STATES DISTRICT COURT
                                            for the
                             EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Kelly Jackson Gibbs Jr.                                               Docket No. 4:15-CR-31-lH

                                Petition for Action on Supervised Release

COMES NOW Linwood E. King, U.S. Probation Officer of the court, presenting a petition for modification
of the Judgment and Commitment Order of Kelly Jackson Gibbs Jr., who, upon an earlier plea of guilty to
Conspiracy to Distribute and Possess With the Intent to Distribute 100 Grams or More of Heroin and a
Quantity of Cocaine, in violation of 21 U.S.C. § 846; 21 U.S.C. § 84l(b)(l)(B), was sentenced by the
Honorable Malcolm J. Howard, Senior U.S. District Judge, on September 13, 2016, to the custody of the
Bureau of Prisons for a term of 60 months. It was further ordered that upon release from imprisonment the
defendant be placed on supervised release for a period of 60 months.

   Kelly Jackson Gibbs Jr. was released from custody on July 19, 2019, at which time his term of
supervised release commenced.

    On August 2, 2019, a violation report was filed notifying the court of the defendant testing positive for
the use of marijuana.

     On September 13, 2019, a violation report was filed notifying the court of the defendant testing positive
for the use of marijuana.

RESPECTFULLY PRESENTING -PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

     On October 4, 2019, Gibbs submitted another urinalysis test which confirmed positive for the presence
of ITIEiju~na. Gibbs has been directed to engage in substance abuse treatment at PORT, New Bern, North
Carolina, in appropriate counseling sessions. To address this continued non-compliant behavior, and in an
effort to deter future illegal drug use, we are recommending that the defendant be confined for 3 days in a
facility designated by the Bureau of Prisons.                                                    --

The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE CO~T WILL ORDER that supervised release be modified as follows:

    1. The defendant shall be confined in the custody of the Bureau of Prisons for a period of 3 da~ as
       arranged by the probation office and shall abide by all rules and regulations of tne designated
       facility.              .._ _ ___

Except as herein modified, the judgment shall remain in full force and effect.
Kelly Jackson Gibbs Jr.
Docket No. 4:15-CR-31-lH
Petition For Action
Page2


Reviewed and approved,                              I declare under penalty of perjury that the foregoing
                                                    is true and correct.


ls/Michael C. Brittain                              ls/Linwood E. King
Michael C. Brittain                                 Linwood E. King
Supervising U.S. Probation Officer                  U.S. Probation Officer
                                                    310 New Bern Avenue, Room 610
                                                    Raleigh, NC 27601-1441
                                                    Phone: 919-861-8682
                                                    Executed On: October 7, 2019


                                       ORDER OF THE COURT·

Considered and ordered this       i  [!!: day of   0ef6Jk;..           , 2019, and ordered filed and
made a part of the records in the above case.
